DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see page 1 (labeled page 6) in the Applicant Arguments/Remarks Made in an Amendment filed 7/20/21, pages 1-4 (labeled pages 6-9) in the Applicant Arguments/Remarks Made in an Amendment filed 3/25/21, the Allowable Subject Matter section in the prior office action filed 4/29/21, and the claim language below.
Claim 1 recites a control apparatus for an electric vehicle that is configured to charge a storage battery with electric power that is supplied while traveling in a power supply lane that is a travelling road on which contactless power supply is performed, the control apparatus comprising: a charging control unit that controls charging of the storage battery such that a charge amount of the storage battery falls within a target range that is a preset range; and a range changing unit that changes at least one of an upper limit value and a lower limit value of the target range with time based on states of the electric vehicle.
Claim 11 recites a control system for an electric vehicle that is configured to charge a storage battery with electric power that is supplied while traveling in a power supply lane that is a travelling road on which contactless power supply is performed, the control system 
Claim 12 recites a control method for an electric vehicle that is configured to charge a storage battery with electric power that is supplied while traveling in a power supply lane that is a travelling road on which contactless power supply is performed, the control method comprising: controlling charging of the storage battery such that a charge amount of the storage battery falls within a target range that is a preset range; and changing at least one of an upper limit value and a lower limit value of the target range with time based on states of the electric vehicle.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD TSO/             Primary Examiner, Art Unit 2859